Title: To John Adams from John Montgomery, 22 April 1794
From: Montgomery, John
To: Adams, John



Sir
Alicante 22d April 1794

My Brother Robt in his respects of the  had the honour of transmiting his most greatfull acknowledgmts for your kind support in Obtaining for him the Consulship of this district, and as he upon every occation forwards such information as may be Usefull to Goverment I have suspended troubling Your Excellency With any letters on Political matters—
The Port of Barcelona being Within this district according to my Brothers Commission he has appointed me his Agent and Vice Consul there Untill the further pleasure of Congress is known on that Subject, Its extensive Trade and local situation With respect to Algiers required a man of intelligence and known integrity in order both to represent our Country With the dignity thy merit and to watch the motions of the Algerins, and transmit to goverment and to Our Fleet and Cruzers every needfull information respectg those Pirates—
But as a Vice Consul must in a place of the magnitude of Barcelona labour under many dificuelties that a Consul is not exposed to I must beg leave to request that you Will have the Goodness to recommend to his Excellency the President the Memorial that I have transmitted the Secretary of State Under this date praying the Consulship of the Above Place—
I shall be happy at All times in being honoured With your commands and Wishing Your Excellency every happiness I have the honour to be / Sir / Your Excellencys / Obt Humbl. Servt

John MontgomeryBy official advices we are possitively informed that the Portugeese have again declared War against the Algerins and that the Truce no longer exists and the Dutch have made peace With them pirates
